Citation Nr: 1203720	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1940 to February 1946.  He died in November 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This matter was last before the Board in August 2010 at which time it was remanded for further development, particularly to provide the appellant notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Following the Board's remand, this development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

At this time, the Board also denied the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  Accordingly, this issue is not before the Board at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2006.  The death certificate shows that the immediate cause of death was myocardial infarction due to, or as a consequence of, ischemic cardiomegopathy due to, or as a consequence of, coronary artery disease.  

2.  At the time of the Veteran's death, service connection was in effect for a left shoulder shell fragment wound to muscle groups III and IV, rated as 30 percent disabling; the residuals of a compound comminuted fracture of right tibia with involvement of muscle group XII, rated as 30 percent disabling; the residuals of fractures of metatarsal bones of right foot, rated as 20 percent disabling; the residuals of compound commuted fracture of left radius with limitation of supination, evaluated as 10 percent disabling; the residuals of left wrist and forearm shell fragment wounds, rated as 10 percent disabling; and, the residuals of shell fragment wounds of the chest wall, back, abdomen, thighs and knees, and right wrist fracture, rated as zero percent disabling.

3.  The preponderance of evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed, substantially or materially, to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In a December 2006 pre-adjudication notice, the appellant was advised of the general information and evidence necessary to substantiate her claim, as well as her and VA's respective duties and responsibilities in obtaining evidence to substantiate it.  In a September 2010 letter, the appellant was provided notice in accordance with Hupp, and the claim was readjudicated in an October 2011 Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the late Veteran's service treatment records and VA records, and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

Although a VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case, the Board finds that there is no reasonable possibility that such a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). See also 38 U.S.C.A. § 5103A(a) (West 2002).  In this regard, the Board need not obtain a medical opinion or examination in this case because, as outlined below, the criteria for obtaining such an opinion or examination are not met.  Specifically, there is no lay evidence suggesting that the disabilities that caused his death had their onset in service, and no competent evidence, lay or otherwise, suggesting a relationship between the disabilities that caused his death and his service or a service-connected disability/ies. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

A review of the late Veteran's service treatment records discloses no history of complaints or diagnoses regarding the heart or circulatory system.  They do, however, reveal that the Veteran sustained numerous combat injuries in January 1945, particularly those that resulted in his service-connected disabilities, referenced herein above.  

The appellant seeks service connection for the cause of the Veteran's death.  In this regard, she has outlined the Veteran's history of heart and leg problems that began in the 1970s and asserts that this history indicates that the Veteran's ultimate death is either attributable to service and/or his service-connected disabilities.  

In this regard, the Board has reviewed the late Veteran's medical history, as disclosed within the record, and notes that the Veteran indeed apparently first experienced a heart attack in the early 1970s.  See e.g. June 1993 VA anesthesiology note.  Subsequent treatment records also disclose a history of chronic venous insufficiency, hypertension, claudication and coronary artery disease; however, none of these records attribute any of these conditions to service or indicate that the Veteran's service-connected disabilities caused or contributed to the Veteran's death, in any degree.  The records do, however, disclose that the Veteran was severely functionally limited by his service-connected disabilities. 

As noted above, the Veteran passed away in November 2006.  The death certificate shows that the immediate cause of death was myocardial infarction due to, or as a consequence of, ischemic cardiomegopathy due to, or as a consequence of, coronary artery disease.  

At the time of his death, service connection was in effect for a left shoulder shell fragment wound to muscle groups III and IV, rated as 30 percent disabling; the residuals of a compound comminuted fracture of right tibia with involvement of muscle group XII, rated as 30 percent disabling; the residuals of fractures of metatarsal bones of right foot, rated as 20 percent disabling; the residuals of compound commuted fracture of left radius with limitation of supination, evaluated as 10 percent disabling; the residuals of left wrist and forearm shell fragment wounds, rated as 10 percent disabling; and, the residuals of shell fragment wounds of the chest wall, back, abdomen, thighs and knees, and right wrist fracture, rated as zero percent disabling.

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.312 (2011).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially.  38 C.F.R. §§ 3.312(c)(1) (2011).  It is not sufficient that it casually shared in producing death, but rather it must be shown that there was a casual connection.  Id.

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

The Board again notes that service connection was in effect for the aforementioned disabilities at the time of the Veteran's death.  However, there is no competent evidence, medical or lay, in the file suggesting that any of these disabilities contributed in any way to his death.

The Board has considered the very general lay assertion put forth by the appellant in support of the claim that the Veteran's post-service history of heart, leg and circulatory system problems beginning in the 1970s was somehow related to his service-connected disabilities.  In this regard, the Board recognizes that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of establishing service connection.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can serve to establish an association to service.  However, the Board finds that a lay person is not competent to offer an opinion on a matter such as this, which clearly requires medical expertise to address the degree, if any, to which his service-connected disabilities may have caused or aggravated the myocardial infarction that caused his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  
The Board is certainly sympathetic to the appellant for her loss.  However, for the reasons and bases set forth above, the Board must conclude that the preponderance of evidence is against granting service connection for the Veteran's cause of death, and the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


